Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a system for managing remote hearing care session facilitated by hearing professional and including remote access to hearing aid of hearing aid user. The independent claim 1, identifies  a uniquely distinct feature of “…..wherein the at least one hearing aid contains a network connection handling element adapted for detecting the presence of a wireless connection via a gateway to the internet, and uploading current connection information to the hearing aid connection register when the wireless connection has been detected; and wherein the network connection handling element is adapted for handling security of the remote hearing care session.” The independent claims 8 and 11 identifies a uniquely distinct feature of “….wherein the at least one hearing aid contains a network connection handling element adapted for detecting the presence of a wireless connection via a gateway to the internet, and uploading current connection information to the hearing aid connection register when the wireless connection has been detected…a user account database provided on an internet-based server, the user account database including for each hearing aid user an indication of at least one hearing aid by means of a unique identity for the at least one hearing aid, and wherein the user account database and hearing aid connection register are provided in two separate servers.” 
The closest prior art to Schneider (US teaches [0079], hearing system 3 comprising a hearing device 4 and a hearing device accessory 5 is connected to a . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/SUNITA JOSHI/Primary Examiner, Art Unit 2651